


110 HR 6870 RH: Payments System Protection Act of

U.S. House of Representatives
2008-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 585
		110th CONGRESS
		2d Session
		H. R. 6870
		[Report No.
		  110–910]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			September 11, 2008
			Mr. Frank of
			 Massachusetts (for himself and Mr. King
			 of New York) introduced the following bill; which was referred to
			 the
			 Committee on Financial
			 Services
		
		
			October 3, 2008
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on September 11, 2008
		
		A BILL
		To ensure that implementation of proposed
		  regulations under subchapter IV of chapter 53 of title 31, United States Code,
		  does not cause harm to the payments system, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Payments System Protection Act of
			 2008.
		2.Prohibition
			(a)In
			 generalThe Secretary of the
			 Treasury and the Board of Governors of the Federal Reserve System, whether
			 acting jointly or separately, may not propose, prescribe, or implement any
			 regulation under subchapter IV of chapter 53 of title 31, United States Code,
			 or otherwise give effect to such subchapter or any such regulation, including
			 the proposed regulations published in the Federal Register on October 4, 2007,
			 except to the extent as any such regulation pertains to unlawful Internet
			 sports gambling or except as provided in section 3.
			(b)Interim final
			 regulations on unlawful Internet sports gamblingBefore the end
			 of the 60-day period beginning on the date of the enactment of this Act, the
			 Secretary and the Board of Governors of the Federal Reserve System, in
			 consultation with the Attorney General, shall jointly prescribe interim final
			 regulations as required by subchapter IV of chapter 53 of title 31, United
			 States Code, to the extent that such regulations pertain to unlawful Internet
			 sports gambling.
			(c)Unlawful internet
			 sports gambling defined
				(1)In
			 generalFor purposes of this Act, the term unlawful
			 Internet sports gambling means bets or wagers placed over the Internet
			 on a lottery, sweepstakes, or other betting, gambling, or wagering scheme
			 based, directly or indirectly (through the use of geographical references or
			 otherwise), on 1 or more competitive games in which amateur or professional
			 athletes participate, or are intended to participate, or on 1 or more
			 performances of such athletes in such games.
				(2)ExceptionFor
			 purposes of paragraph (1), the term competitive games in which amateur
			 or professional athletes participate does not include events described
			 in section 3704 of title 28, United States Code (parimutuel animal racing or
			 jai-alai games).
				(d)Treasury list of
			 unlawful internet sports gambling businessesNo regulations under
			 subsection (a) to implement the requirements of section 5364 of title 31,
			 United States Code, shall be effective unless such regulations—
				(1)require the Secretary of
			 the Treasury to compile and maintain a list of unlawful Internet sports
			 gambling businesses; and
				(2)do not require any person
			 to block or refuse to honor any transaction, or prohibit the acceptance of any
			 product or service of such person, other than in connection with a business on
			 the list maintained by the Secretary.
				3.Rulemaking to implement
			 subchapter on prohibition on funding of unlawful internet gambling and define
			 unlawful internet gambling
			(a)In
			 generalNotwithstanding
			 section 2, the Secretary of the Treasury and the Board of Governors of the
			 Federal Reserve System, in consultation with the Attorney General, shall
			 jointly develop and implement regulations (which the Secretary and the Board
			 jointly determine to be appropriate), on the record after opportunity for
			 agency hearing involving an administrative law judge or similar official, under
			 subchapter IV of chapter 53 of title 31, United States Code, that shall include
			 a definition of the term unlawful Internet gambling for purposes
			 of such subchapter and such regulations, after conducting a full economic
			 impact study of the proposed regulations under chapter 6 of title 5, United
			 States Code (commonly referred to as the Regulatory Flexibility
			 Act).
			(b)Treasury list of
			 unlawful internet gambling businessesNo regulations under
			 subsection (a) to implement the requirements of section 5364 of title 31,
			 United States Code, shall be effective unless such regulations—
				(1)require the Secretary of
			 the Treasury to compile and maintain a list of unlawful Internet gambling
			 businesses; and
				(2)do not require any person
			 to block or refuse to honor any transaction, or prohibit the acceptance of any
			 product or service of such person, other than in connection with a business on
			 the list maintained by the Secretary.
				(c)Coordination with
			 prohibitionUpon the effective date of final regulations under
			 subsection (a), section 2 shall cease to apply.
			
	
		October 3, 2008
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
